225 S.E.2d 159 (1976)
29 N.C. App. 614
Richard Dennis BROOKS
v.
Michael Clayton MATTHEWS.
No. 7519SC1040.
Court of Appeals of North Carolina.
June 2, 1976.
Ottway Burton and Millicent Gibson, Asheboro, for plaintiff-appellant.
Coltrane & Gavin by W. E. Gavin, Asheboro, for defendant-appellee.
HEDRICK, Judge.
G.S. 1-279 and Rule 3(c) of the Rules of Appellate Procedure provide that an appeal in a civil action when taken by written notice "must be taken within 10 days after its entry". The record before us discloses that the judgment from which plaintiff purported to appeal was entered on 17 September and appeal was not taken until 29 September. Where the appeal is taken more than ten days after the "entry" of judgment and the time within which appeal can be taken is not otherwise tolled as provided in G.S. 1-279 and App.R. 3, the appellate court obtains no jurisdiction in the matter and the appeal must be dismissed. See, Teague v. Teague, 266 N.C. 320, 146 S.E.2d 87 (1966); Aycock v. Richardson, 247 N.C. 233, 100 S.E.2d 379 (1957); Moore v. John Doe, 19 N.C.App. 131, 198 S.E.2d 236 (1973).
Appeal Dismissed.
BROCK, C.J., and CLARK, J., concur.